Notice of Pre-AIA  or AIA  Status
DETAILED ACTION
The present application is being examined under the AIA  first to file provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Powell on 05/04/2022.

The application has been amended as follows: IN THE CLAIMS
35.	(Currently Amended) A video coding method, comprising:
developing a first count of coding hypotheses for an input pixel block, of an input frame, to be coded, each hypothesis developed by:
selecting a prediction list of reference frames, out of a second count of prediction lists, to be used in the coding of the hypothesis, wherein the first and second counts are not the same, and 
generating a prediction block as a developed hypothesis for the input pixel block from pixel data of a selected reference frame in the selected prediction list, wherein the pixel data and the selected reference frame are identified by prediction data associated with the hypothesis; 
aggregating the prediction blocks generated from the developed hypotheses into 
an aggregate prediction block for the input pixel block; 
coding the pixel block differentially with reference to the aggregate prediction block; and
transmitting coded data of the pixel block to a channel with identifiers of the selected prediction lists and associated prediction data for the respective hypotheses and wherein an indicationof coding hypotheses are coded in a syntax layer selected from the group of sequence-level, picture-level, slice-level, segment-level, and group-of-CTUs-level syntax layers, and the second count of prediction lists is coded in a slice-level syntax layer.
36.	(Previously Presented) The method of claim 35, wherein the aggregating the prediction blocks comprises weighting the prediction data, associated with the respective hypotheses, according to their respective motion vectors.
37.	(Previously Presented) The method of claim 35, wherein the generating prediction blocks further comprises, 
scaling prediction data, associated with at least one hypothesis, according to a respective affine transform and wherein the coded data of the pixel block includes a field signaling the respective affine transform.
38.	(Previously Presented) The method of claim 35, wherein, for at least one hypothesis, the generating the prediction block comprises:
predicting of a motion vector, of prediction data associated with the at least one hypothesis, based on one or more motion vectors of prediction data associated with one or more other hypotheses.
39.	(Previously Presented) The method of claim 38, wherein the predicting of the motion vector is further based on a temporal distance between the input frame and one or more reference frames associated with the one or more other hypotheses.
40.	(Previously Presented) The method of claim 38, wherein the one or more other hypotheses are hypotheses developed for pixel blocks from a spatiotemporal neighborhood of the pixel block, hypotheses from the plurality of coding hypotheses, or a combination thereof.
41.	(Previously Presented) The method of claim 38, wherein the predicting of the motion vector is further based on a trend over time in values of the one or more motion vectors of prediction data associated with the one or more other hypotheses.
42.	(Previously Presented) The method of claim 38, wherein the predicting of the motion vector is further based on chaining, wherein the motion vector references data in a destination frame by aggregating a first motion vector of the input frame, of prediction data associated with one of the one or more other hypotheses, that references an intermediate frame and a second motion vector of an intermediate frame, of prediction data associated with another of the one or more other hypotheses, that references the destination frame.
43.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block further includes:
a field representing a number of the selected prediction lists of hypotheses used to code the pixel block; and
for at least one hypothesis:
a field identifying the selected prediction list, 
a field representing a minimum size of prediction blocks available for the at least one hypothesis, and
a field representing a maximum size of prediction blocks available for the at least one hypothesis.
44.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block are provided at the level of a sequence, a picture, a slice, a segment, or a group of CTUs.
45.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes, for at least one hypothesis, a field representing that a zero value is used for motion vectors of prediction data associated with the at least one hypothesis.
46.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes, for at least one hypothesis, a field representing a merge mode or a skip mode.
47.	(Previously Presented) The method of claim 35, further comprising, 
before the coding, 
generating a further prediction block for the pixel block from prediction data associated with a further hypothesis coded based on a collocated list, and 
aggregating the further prediction block into the aggregate prediction block; and
after the coding, 
further transmitting to the channel, an identifier of the collocated list.
48.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes, for at least one hypothesis, a field representing a constant value used for a component of motion vectors of prediction data associated with the at least one hypothesis.
49.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes, for at least one hypothesis, a field representing a constant value used for an illumination compensation parameter of prediction data associated with the at least one hypothesis.
50.	(Previously Presented) The method of claim 35, wherein, for at least one hypothesis, the selected prediction list has one reference index.
51.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes, for at least one hypothesis, a field representing that a motion vector is within a predetermined range.
52.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes, for at least one hypothesis, a field representing a pixel increment value used for motion vectors of prediction data associated with the at least one hypothesis.
53.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes, for at least one hypothesis, a field representing a sub-pixel increment value used for motion vectors of prediction data associated with the at least one hypothesis.
54.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes a field representing a parameter for a sub-pixel prediction filter.
55.	(Previously Presented) The method of claim 35, wherein for at least one hypothesis:
the pixel block is partitioned into partitions according to a partition depth and the generating a prediction block comprises generating a prediction block for each partition, and 
the coded data of the pixel block includes a field signaling the partition depth with respect to the at least one hypothesis.
56.	(Previously Presented) The method of claim 35, wherein for at least one hypothesis:
the pixel block is partitioned into partitions according to a predetermined partition depth and the generating a prediction block comprises generating a prediction block for each partition, and 
the coded data of the pixel block includes a field signaling the partition with respect to the at least one hypothesis.
57.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block includes a field signaling a parameter of an in-loop filter.
58.	(Currently Amended) A video decoding method, comprising:
responsive to data provided from a channel identifying a first count of hypotheses from a syntax layer selected from the group of sequence-level, picture-level, slice-level, segment-level, and group-of-CTUs-level syntax layers, a second count of prediction lists of reference frames from a slice-level syntax layer, selected prediction lists and selected reference frames in the prediction lists for each hypothesis, and associated prediction data applied to a first pixel block, of an input frame, to be decoded:
generating the first count of prediction blocks as hypotheses for the first pixel block from the prediction data, each prediction block is generated from pixel data of a corresponding selected reference frame in a corresponding selected prediction list associated with a coding hypothesis coded, wherein the first count and the second count are not the same; 
aggregating the prediction blocks into an aggregate prediction block for the first pixel block; and
decoding the first pixel block with reference to the aggregate prediction block.
59.	(Previously Presented) The method of claim 58, wherein the aggregating the prediction blocks comprises weighting the prediction data, associated with the respective hypotheses, according to their respective motion vectors.
60.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, an affine transform, scaling prediction data, associated with the at least one hypothesis, according to the affine transform.
61.	(Previously Presented) The method of claim 58, wherein, for at least one hypothesis, the generating the prediction block comprises:
predicting of a motion vector, of prediction data associated with the at least one hypothesis, based on one or more motion vectors of prediction data associated with one or more other hypotheses.
62.	(Previously Presented) The method of claim 61, wherein the predicting of the motion vector is further based on a temporal distance between the input frame and one or more reference frames associated with the one or more other hypotheses.
63.	(Previously Presented) The method of claim 61, wherein the one or more other hypotheses are hypotheses developed for pixel blocks from a spatiotemporal neighborhood of the pixel block, hypotheses coded based on the identified prediction lists, or a combination thereof.
64.	(Previously Presented) The method of claim 61, wherein the predicting of the motion vector is further based on a trend over time in values of the one or more motion vectors of prediction data associated with the one or more other hypotheses.
65.	(Previously Presented) The method of claim 61, wherein the predicting of the motion vector is further based on chaining, wherein the motion vector references data in a destination frame by aggregating a first motion vector of the input frame, of prediction data associated with one of the one or more other hypotheses, that references an intermediate frame and a second motion vector of an intermediate frame, of prediction data associated with another of the one or more other hypotheses, that references the destination frame.
66.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a minimum size of prediction blocks and a maximum size of prediction blocks, the generating prediction block for the at least one hypothesis comprises generating one or more prediction blocks at sizes between the identified minimum and maximum sizes.
67.	(Previously Presented) The method of claim 58, wherein the data provided from the channel, identifying the prediction lists and the prediction data, are provided at the level of a sequence, a picture, a slice, a segment, or a group of CTUs.
68.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a zero value for motion vector, generating the prediction block for the at least one hypothesis from collocated pixel block of a reference frame provided by the respective prediction list.
69.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a skip mode, using collocated pixel block of a reference frame provided by the respective prediction list to restore the pixel block.
70.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a merge mode, using prediction data of a
pixel block that resides in a reference frame provided by the respective prediction list.
71.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying prediction data and an associated collocated list:
generating a further prediction block from the prediction data and the associated collocated list, and 
aggregating the further prediction block into the aggregate prediction block.
72.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a constant value for a component of motion vectors of prediction data associated with the at least one hypothesis, using the constant value for the component of the motion vectors.
73.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a constant value for an illumination compensation parameter of prediction data associated with the at least one hypothesis, using the constant value for the illumination compensation parameter.
74.	(Previously Presented) The method of claim 58, wherein at least one of the identified prediction list has one reference index.
75.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data indicating, for at least one hypothesis that a motion vector is within a predetermined range, generating the prediction block for the at least one hypothesis according to a motion vector within the predetermined range.
76.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a pixel increment value for motion vectors, generating the prediction block for the at least one hypothesis using a motion vector set according to the pixel increment value.
77.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying, for at least one hypothesis, a sub-pixel increment value for motion vectors, generating the prediction block for the at least one hypothesis using a motion vector set according to the sub-pixel increment value.
78.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying a parameter for a sub-pixel prediction filter, filtering the decoded pixel blocks with the sub-pixel prediction filter using the parameter.
79.	(Previously Presented) The method of claim 58, wherein, responsive to channel data indicating, for at least one hypothesis, that the pixel block has been partitioned according to a partition depth, the generating a prediction block comprises generating a prediction block for each partition.
80.	(Previously Presented) The method of claim 58, wherein, responsive to channel data indicating, for at least one hypothesis, that the pixel block has been partitioned according to a predetermined partition depth, the generating a prediction block comprises generating a
prediction block for each partition.
81.	(Previously Presented) The method of claim 58, further comprising, responsive to channel data identifying a parameter of an in-loop filter, filtering the decoded pixel blocks with the in-loop filter using the parameter.
82.	(Currently Amended) Coded video data, stored in a non-transitory computer readable medium, the coded video data comprising:
coded data of a pixel block, generated by: 
developing a first count of coding hypotheses for the pixel block, each hypothesis developed by: 
selecting a prediction list of reference frames, out of a second count of prediction lists, to be used in the coding of the hypothesis, and 
generating a prediction block as a developed hypothesis for the pixel block from pixel data of a selected reference frame in the selected prediction list, wherein the pixel data and the selected reference frame are identified by prediction data associated with the hypothesis, wherein the first and second counts are not the same,
aggregating the prediction blocks generated from the developed hypotheses into an aggregate prediction block, and 
coding the pixel block differentially with reference to the aggregate prediction block; 
identifiers of the selected prediction lists for the respective hypotheses and associated prediction data; 
an indication of the first count of coding hypotheses coded in a syntax layer of the coded video data selected from the group of sequence-level, picture-level, slice-level, segment-level, and group-of-CTUs-level syntax layers; and 
an indication of the second count of prediction lists coded in a slice-level syntax layer.
83.	(Previously Presented) An encoder that generates the coded video data of claim 82 from input video.
84.	(Previously Presented) A decoder that generates reconstructed video from the coded video data of claim 82.
85.	(Previously Presented) The medium of claim 82, wherein the coded video data further comprises information for deriving reference frames associated with the respective hypotheses.
86.	(Previously Presented) The medium of claim 82, wherein the coded video data further comprises information for deriving motion information associated with the respective hypotheses.
87.	(Previously Presented) The method of claim 35, wherein the first count of coding hypothesis for the pixel block is indicated by a flag for each selected prediction list, where each flag indicates when the prediction block for a hypothesis should be generated from the corresponding prediction list.
88.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block further includes:
a coded syntax element representing the first count of coding hypotheses for the input pixel block.
89.	(Previously Presented) The method of claim 35, wherein the coded data of the pixel block further includes:
a coded syntax element representing the second count of prediction lists of prediction reference frames.
90.	(Previously Presented) The method of claim 89, wherein the coded data of the pixel block further includes:
a coded syntax element representing the second count of prediction lists of prediction reference frames used in a portion of a frame; and
for every prediction list in the second count, a flag indicating if the corresponding prediction list is used to form a hypothesis.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Allowable subject matter is incorporated in all independent claims, overcoming all outstanding rejection.
The instant Application claims a system/method for video coding that uses a first count of coding hypotheses for a current block, wherein the first count of hypotheses are determined frame reference frames of a prediction list selected by using a second count of prediction lists, wherein the first count of coding hypotheses are coded in a syntax layer selected from the group of sequence-level, picture-level, slice-level, segment-level, and group-of-CTUs-level syntax levels, and the second count of prediction lists is coded in a slice-level syntax layer.

The claim language distinguishes the application’s invention over the references that accompanied the Office Action. The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim (US Pat. 8204127 B2) teaches a video coding system that generates the hypothesis predictor list, wherein a hypothesis predictor of a candidate predictor set having a small number of candidate predictors may be ranked higher than a hypothesis predictor of a candidate predictor set having a large number of candidate predictors.
Endresen (Us Pub. 20120300845 A1) teaches a video coding system that determines sub-pixel interpolation planes are based on multiple memory read/write cycles and unused hypothesis calculations that increase processor and memory demands without a corresponding improvement in sub-pixel plane motion vector detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT KIR whose telephone number is (571)272-6245.  The examiner can normally be reached on Monday - Friday, 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERT KIR/Primary Examiner, Art Unit 2485